—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Ulster County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
Petitioner was found guilty of violating the prison disciplinary rule prohibiting lewd exposure for masturbating in front of a correction officer. Contrary to petitioner’s contention, the detailed misbehavior report, as well as petitioner’s admission at the hearing, constitute substantial evidence to support the determination of guilt (see, Matter of Smith v Goord, 275 AD2d 827; Matter of McMillan v Selsky, 268 AD2d 936). Petitioner’s assertion that the female correction officer who witnessed the incident failed to announce her presence in the housing unit, in accordance with Department of Correctional Services Directive 2230 is unavailing inasmuch as the correction officer made clear in the misbehavior report that the inmates were well aware of her presence in the unit.
Crew III, J. P., Peters, Spain, Mugglin and Rose, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.